DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been examined in this Non-Final Office Action.

Objections
	The following claims are objected to for the following minor informalities:
Claims 1-15 contain numerical references to certain system components of the diagrams, however Examiner notes that since the claimed invention does not pertain to a mechanical invention, Applicant may delete the numerical references.  Additionally, the numerical tags, for instance 701, 601, 603, recited in claims 1-15 fail to properly correctly correspond to any of the submitted drawings/figures (Figs. 1-5).  Necessary correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and/or significantly more.


Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 is directed toward system (machine), claim 15 is directed to a method (process), which all fall within one of the four statutory categories.  

Regarding Step 2A [prong 1], 

Claims 1-15 are directed toward the judicial exception of an abstract idea.  Independent claim 1, and also claim 15 are provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1.  A system (701) for dynamic resume generation based on a user content for one or more users, said system (701) comprising: a user (601) interface provided for accessing the system (701); characterized in that an application server (603) configured for providing a social networking platform for the users (601) belongs to a plurality of educational institutes or universities; wherein the application server (603) includes a resume generation engine 101 for generating dynamic resume based on the user content; and wherein the user content includes details related to job management skill (103), academics (104), online training (105), social activity (106) and so on.
Claim 15.  A method for resume generation based on a user content for one or more users on a system (701) comprising the following steps: signing up in the system (701) using university/ college name (702); allowing the university to invite the members/ users that includes admins, faculties and students (703); allowing the users to access the platform using verified mobile number to retrieve one time password (OTP) (704); allowing the user to enter in the platform either as an admin, faculty, and student (705); allowing the students to access online training (706); allowing the students to access to the job management platform 201 or employ shop (707); analyzing the user activities for resume generation (708); allowing the user to access activity stream of the users (709); allowing the users to follow other users and universities (710); and allowing the users to post/upload within the platform that includes file, project, news, assignment, report and event (711).

As the underlined claim limitations above demonstrate, independent claims 1 and 15 are directed to the abstract idea of managing social interaction and job recruitment of users for generating a resume based on user information.	
The Specification emphasizes the need for social and business opportunities that “allows the users to exhibit their talents to the recruiters while also helping them to collaborate with other registered users to expand their collection of skill-sets. (Specification; [0005]) Thus, managing job recruitment and social interaction according to the Specification is a business problem being addressed by the claimed invention.  
Consistent with the Specification, the recited underlined limitations encompass gathering information from a user for social and business interaction with other users which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the limitations relate to managing personal behavior/relationships or interactions between users and and following certain rules/instructions for job application processing.  See MPEP §2106.04(a)(2)(II). 
Dependent claims 2-14 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-15 fail to integrate the abstract idea into a practical application.  Claims 1 and 15 include the following [underlined] identified additional elements which do not amount to a practical application:
Claim 1.  A system (701) for dynamic resume generation based on a user content for one or more users, said system (701) comprising: a user (601) interface provided for accessing the system (701); characterized in that an application server (603) configured for providing a social networking platform for the users (601) belongs to a plurality of educational institutes or universities; wherein the application server (603) includes a resume generation engine 101 for generating dynamic resume based on the user content; and wherein the user content includes details related to job management skill (103), academics (104), online training (105), social activity (106) and so on.
Claim 15.  A method for resume generation based on a user content for one or more users on a system (701) comprising the following steps: signing up in the system (701) using university/ college name (702); allowing the university to invite the members/ users that includes admins, faculties and students (703); allowing the users to access the platform using verified mobile number to retrieve one time password (OTP) (704); allowing the user to enter in the platform either as an admin, faculty, and student (705); allowing the students to access online training (706); allowing the students to access to the job management platform  or employ shop (707); analyzing the user activities for resume generation (708); allowing the user to access activity stream of the users (709); allowing the users to follow other users and universities (710); and allowing the users to post/upload within the platform that includes file, project, news, assignment, report and event (711).

The underlined additional elements of the limitations recited above in independent claims 1 and 15 merely provide an abstract-idea-based-solution implemented with computer hardware and software components as additional elements: system, application server, user interface, resume generation engine, platform, job management platform, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer server require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Alternately, the steps of user interface provided for accessing receives and outputs data, application server for providing a social networking platform providing access to the data,  are considered to be mere data gathering, transmitting over a computer network, and data outputting which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving, transmitting,  and outputting data by the computer is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims 2-14 merely reiterate the same abstract ideas using the same additional elements as recited above, with further additional elements such as the application server  which includes the resume generation engine software includes further several different software modules such as job management module, academics module, online training module, and a social module, without imposing any meaningful limits or any further practical application.
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-15 do not amount to significantly more than the abstract idea.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, re-evaluating the insignificant steps recited above, as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Dependent claims 2-14 merely reiterate the same abstract ideas using the same additional elements as recited above, with further additional elements such as the application server  which includes the resume generation engine software includes further several different software modules such as job management module, academics module, online training module, and a social module, without imposing any meaningful limits or any further practical application.
Additionally, the Specification describes the additional elements without describing any particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The functions performed by the claimed generic application server, user interface are purely conventional. The claimed generic elements individually operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, determining data, generating data in response to the determining, and communicating data based on the results of the determinations. See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Alternately, in view of Berkheimer v. HP, Inc., it is noted that if a specification describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” this can demonstrate that the elements are well understood, routine, and conventional.  See Specification [0031] “Descriptions of well-known components and processing techniques are omitted so as to not unnecessarily obscure the embodiments herein.” There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing, transmitting and outputting information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. The sequence of inputting data, receiving data, determining data, generating data in response to the determining, and outputting/communicating data based on the results of determination, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, for claims 1-15 both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)     the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)     the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: a resume generation engine 101 for generating dynamic resume based on the user content…
Claim 2: …the resume generation engine 101 comprises of a job management module (201), an academics module (301), an online training module (401), and a social module (501).
Claims 3-5: the job management module (201) further configured for allowing…
Claim 6: wherein the academics module (301) configured for updating…for providing…
Claims 7-8: wherein the online training module (401) configured for suggesting…for allowing…for providing…
Claim 9: wherein the social module (501) includes sub- modules such as a project module (502), a media module (503), an event module (505) and a news module (504); wherein the project module (502) configured for allowing…wherein the media module configured for allowing…wherein the even module configured for allowing… wherein the news module (504) can be further configured for allowing… wherein the social module (501) further configured for providing…
Claims 10-13: wherein the application server (603) further includes an authentication module (605), a membership module (606), a posting module (607), a notification module (608), a search module (609), a social module (610) and a subject module (611), wherein the authentication module (605) configured to authenticate… wherein the membership module (606) configured to facilitate… wherein the posting module (607) configured for posting… wherein the notification module (608) configured to provide notification… wherein the search module (609) configured to facilitate searching… wherein the social module (610) configured for allowing… wherein the subject module (611) configured for allowing users to upload…
Claim 14:  wherein the application server (603) further includes external connections module (604) configured for diverting…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-14 recite the resume generation engine and various modules recited in view of 112f interpretation above, in which these generic place holder terms are coupled with functional language reciting a generic placeholder lacking sufficient structure to achieve the claimed function, which render them indefinite because the means-plus limitations are not supported by any corresponding structure disclosed in the specification.  
Regarding Claim 1, the last wherein clause reciting user content includes social activity “and so on.”  Also claims 12-14 recites “and so on.”  The term “and so on” is indefinite since the clear boundary of what constitutes “and so on” is open-ended and can encompass anything as it relates to user content which causes the limitation to be unclear and ambiguous.  Applicant’s indefinite term “and so on” refers to an open-ended vague and undefined characterization of any user content/data thus is considered indefinite.  Claims 3-9 dependent on claim 1 recite improper antecedent bases for “the” job management module (201), “the” academics module (301), “the” online training module (401), and “the” social module (501).  Claim 2, not claim 1 actually recites these modules initially, thus appropriate correction is required to change the dependency of claims 3-9 to claim 2 in order to correct the improper antecedent basis.  Claim 14 recites “employ shop” and “city milana” which are indefinite since it is unclear what these terms mean since the disclosure doesn’t specify and it is unclear what constitute these terms.  Claim 15 recites the following improper antecedent bases: “the members/users that includes admins, faculties and students”, “the platform using verified mobile number…”, “the job management platform or employ shop…”, “the user activities for resume generation…” 
Due to their respective dependencies, claims 2-14 are also indefinite for the reasons above.  Due to these ambiguities and uncertainties it would not be possible for an ordinary skilled in the art to define the boundaries of the claimed invention.  Thus, claims 1-15 under 35 U.S.C. 112(b) are indefinite for failing to particularly point out and distinctly claim the subject matter.  Necessary correction is required.

Examiner Note
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPO,2d 1057 (Fed. Cir. 1993). Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Claim limitations that contain statement(s) such as "if, may, might, can, could, when", are optional language.  As a matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. Language in a system claim that states only the intended use or intended result, does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  Structural elements that are configured to perform certain functions or end results as functional language are imparted as intended use/intended results. While the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a function/process which does not implicitly or explicitly alter the structural features of the claimed system overall. While features of a system/apparatus may be recited either structurally or functionally, claims directed to a system/apparatus claim must be distinguished from the prior art in terms of structure rather than function. In Re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claims 1 and 15, and dependent claims 2-14, the terms “for allowing for…” and “for providing…” are used frequently to claim functions/steps, however, they do not require the steps to actually be performed.  Such claim language indicates that the functions/steps recited are intended use/result and/or optional and that they may or may not be performed. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.  Actions which may or may not be performed are indefinite and do not distinguish the claim from the prior art. Therefore, such a claim limitation is immaterial as it neither expands nor narrows the scope of the claim(s).  An alternate interpretation is that merely the claim limitations based upon the “allowing” conditional terms not triggered and not performed. Applicant is encouraged to incorporate claim language that requires the steps/functions to be performed as positively recited limitations that are required to be performed.   Additionally, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Furthermore, it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition.”); In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BALL (US 2014/0052656).
Regarding Claim 1,
	Ball discloses:
A system (701) and method for dynamic resume generation based on a user content for one or more users (Figs. 1-10, Abstract and Summary, [0013-0014] System and method, [0003] A platform for utilizing a combination social and business network to establish both social and professional relationships and interfaces between users,  [0010] Using user data of a student or job-seeking user to automatically build a resume, [0014] System automatically generates a resume for the first user, and provides a professional interface, [0053] receive user data and generate a resume based on the user data) said system (701) and method comprising:
a user (601) interface provided for accessing the system (701)  ([0014-0015] System provides social and professional interfaces between users, see also Figs. 7A-D, 8A-E depicting user interfaces provided for accessing social-business network system, [0032] one or more user interfaces, [0047] user interface module 113 including a generated profile-based user interface, see also [0013] mobile application allows users to access the system) characterized in that an application server (603) configured for providing a social networking platform for the users (601) belongs to a plurality of educational institutes or universities ([0034] System comprises a set of one or more social-business network servers 110 which host and/or execute one or more of the various software modules described herein. In addition, the server(s) 110 are communicatively connected to one or more user systems 130 via one or more network(s) 120, [0036] Server(s) 110 may provide API which defines the manner in which user system(s) 130 interaction with the webservice.  User systems may themselves also be servers, [0010] Systems and methods for a combination social-business networking site are disclosed.  Users of these systems and methods may include students, employers, colleges/universities, and others. For instance, by interacting with the social networking aspects of the system, a student or other job-seeking user can generate data which the system can automatically use to build an unconventional, yet professional, resume, see also [0094] Users can be non-employer, employer, college/university or other entity);
wherein the application server (603) includes a resume generation engine 101 for generating dynamic resume based on the user content ([0053] Social-business network server(s) 110 comprises a portfolio builder module 114. Portfolio builder module 114 collects and/or receives user data and generates a resume or other portfolio based on the user data, [0055] After receiving user data 310, portfolio builder module 114 utilizes one or more of user data 310 to generate a resume 320, see Fig. 3 below); and
wherein the user content includes details related to job management skill (103), academics (104), online training (105), social activity (106) ([0040] User data for a non-employer or job-seeking user may include current college or university information, level of degrees, high school, news or other data feeds)… a determination of general or specific attributes of the user, [0042] job and/or training requirements, [0044] applicant’s previous job information, [0047-0048] a potential employer may be able to view a user’s profile which includes a chronological representation over multiple years of all of the user's projects, pages, clubs, investments, educational experiences, friends, interests…profile may identify the user and, optionally contact information for the user, and the college(s) or university(ies) and degree(s) earned or expected to be earned by the user, the user's work experience…career positions, page popularity and/or activity (e.g., how many followers the user's account has and/or how many user accounts that user is following, etc.), and/or groups. In this manner, the user's experiences and interactions with the social network can be utilized to automatically generate a more complete and non-traditional resume, which more accurately conveys the user's passions and character, [0054] User data or profile 310 may comprise both professional and social information generated through user interactions).

    PNG
    media_image1.png
    499
    555
    media_image1.png
    Greyscale


Regarding Claim 2,
Ball discloses the system as claimed in claim 1, and further discloses
wherein the resume generation engine 101 comprises of a job management module (201), an academics module (301), an online training module (401), and a social module (501) ([0037] FIG. 2 illustrates various modules that may be integrated with, hosted, and/or executed by social-business network server(s) 110. For example server(s) 110 may comprise a registration module 111, authentication module 112, user interface module 113, portfolio builder module 114, similarity determination module 115, user communication module 116, search module 117, employee satisfaction module 118, and/or feedback module 119, see Fig. 2 below and also [0014] software modules).

    PNG
    media_image2.png
    574
    302
    media_image2.png
    Greyscale


Regarding Claim 3,
Ball discloses the system as claimed in claim 1, and further discloses wherein the job management module (201) configured for 
allowing a plurality of employer or job poster to post a job (202) from employer shop; wherein the job management module (201) further configured for allowing a student to retrieve a notification (203) for the job post and to apply (204) for a job ([0072] Social-business network server(s) 110 may also comprise a job module 115, which an employer/company may use to find potential employees and/or which a non-employer may use to find a potential employer.  Job module 115 may comprise a job list module which allows an employer/company to post job opportunities. Posted job opportunities may be channeled into a group page. From the group page, users can apply for positions/job opportunities through the job list module, [0073] Once a non-employer user has posted a job opportunity, the user will receive notifications whenever a new applicant is interested in the job).

Regarding Claim 4,
Ball discloses the system as claimed in claim 1, and further discloses wherein the job management module (201) further configured for 
allowing the employer or job poster to review (205) the application for the job by the student and to send a job offer (206) to the student ([0073] For each posted job opportunity, if an applicant applies to the job, the employer user can accept or decline the applicant's application, and/or comment on the applicant's interest. In an embodiment, employer users can review their lists of candidates and easily view the candidates' profiles. In this manner, an employer user may be able to filter and/or order or rate candidates according to their perceived suitability or desirability for the job, [0074] The job module 115 can track these applications and/or invitations, and notify the non-employer user when he or she has been offered an interview and/or job position).

Regarding Claim 5,
Ball discloses the system as claimed in claim 1, and further discloses 
wherein the job management module (201) further configured for allowing the student to accept or decline (207) the job offer and to start (208) the job after acceptance ([0046] when a user logs in to the system, the user can be presented with new updates, such as job offers for jobs to which the user applied, [0074] Non-employee users can apply to as many job postings as they wish. Non-employee users can also invite employer users to view their profiles or portfolios. The job module 115 can track these applications and/or invitations, and notify the non-employer user when he or she has been offered an interview and/or job position.  For applicants which have been accepted for a job opportunity, the applicant user may be provided with a new, advanced communication button or other input (e.g., on a dashboard user interface available for authenticated non-employer users) to accept or communication with the employer. The communication input allows the non-employer user to schedule and/or connect with the employer for a live interview as well, see also [0076]); and 
wherein the job management module (201) further configured for providing a predetermined ratio of a skill (102) level in job management (103) of the user for generating the dynamic resume ([0030] Although user can upload conventional resumes, the site can incorporate and focus on personality of the job seeker and use videos, images, animations, and other types of media to provide the candidate’s personality and skills, [0056] non-employer users can upload a wide array or variety of videos, images, or other media. These media can show the user in a variety of settings, demonstrate a variety of skill sets, [0089] Employers can search for users meeting specified criteria (skill, education, experience requirements, and other non-business skills and attributes), [0047]  The social-business network server 110 may  provide the user’s past activities and skills, career level.  In this manner, the user's experiences and interactions with the social network can be utilized to automatically generate a more complete and non-traditional resume, see also [0101]).

Regarding Claim 6,
Ball discloses the system as claimed in claim 1, and further discloses 
wherein the academics module (301) configured for updating attendance (114), assignment (113) details, class subjects (112) and results (111) for all students enrolled in the system 701 ([0098] Educational Application, [0099] In addition to serving as a social and business networking tool, the disclosed systems and methods can also be utilized for educational purposes. In an embodiment, university professors, high school teachers, or other types of educators may be able to use the system as an enriching educational experience. For example, a professor (e.g., business professor) could require certain majors (e.g., business, finance, marketing, entrepreneurship majors) to register with social-business network server(s) 110 at the start of a class period. In some cases, a college or university may even automatically issue an account on server(s) 110 to each enrolled student, or require enrolled students to establish accounts on server(s) 110 upon enrollment. The system can then be used by the registered students in a similar manner as laboratory classes are used for engineering and science majors, i.e., to apply the topics discussed during lectures); and
wherein the academics module (301) further configured for providing a predetermined ratio of a skill (102) level in academics of the user for generating the dynamic resume ([0100] Business majors are lectured on appropriate methods for making sales, maintaining a stage presence, projecting confidence, marketing themselves, making eye contact (e.g., during interviews), and/or tailoring their appearances in a manner suitable for a given context, [0101-0106] The types of skills that students may learn through use of server(s) 110 may include, without limitation:  Team skills, Stage presence, Patience, Awareness and Organizational Skills training provided to the users through the educational application, see also [0098-0099]).

Regarding Claim 7,
Ball discloses the system as claimed in claim 1, and further discloses 
wherein the online training module (401) configured for suggesting courses such as certified course (115), paid course (116), free course (117) and so on for the student's career development; and wherein the online training module (401) further configured for allowing the student to undergo training in the suggested course and update the results after completion of the course ([0099] In addition to serving as a social and business networking tool, the disclosed systems and methods can also be utilized for educational purposes. In an embodiment, university professors, high school teachers, or other types of educators may be able to use the system as an enriching educational experience. For example, a professor (e.g., business professor) could require certain majors (e.g., business, finance, marketing, entrepreneurship majors) to register with social-business network server(s) 110 at the start of a class period. In some cases, a college or university may even automatically issue an account on server(s) 110 to each enrolled student, or require enrolled students to establish accounts on server(s) 110 upon enrollment. The system can then be used by the registered students in a similar manner as laboratory classes are used for engineering and science majors, i.e., to apply the topics discussed during lectures, [0100] Business majors are lectured on appropriate methods for making sales, maintaining a stage presence, projecting confidence, marketing themselves, making eye contact (e.g., during interviews), and/or tailoring their appearances in a manner suitable for a given context, [0101-0106] The types of skills that students may learn through use of server(s) 110 may include, without limitation:  Team skills, Stage presence, Patience, Awareness and Organizational Skills training provided to the users through the educational application).

Regarding Claim 8,
Ball discloses the system as claimed in claim 1, and further discloses 
wherein the online training module (401) further configured for providing a predetermined ratio of a skill level (102) in online training (105) of the user for generating the dynamic resume ([0047] The social-business network server 110 may provide the user’s past activities and skills, career level.  In this manner, the user's experiences and interactions with the social network can be utilized to automatically generate a more complete and non-traditional resume, [0101-0106] The types of skills that students may learn through use of server(s) 110 may include, without limitation:  Team skills, Stage presence, Patience, Awareness and Organizational Skills  training provided to the users through the educational application, see also [0100]).

Regarding Claim 9,
Ball discloses the system as claimed in claim 1, and further discloses 
wherein the social module (501) includes sub-modules such as a project module (502), a media module (503), an event module (505) and a news module (504) wherein the project module (502) configured for allowing the user to provide details about a personal project and college projects (Examiner notes that the sub-modules and modules being claimed are mere software components and implemented by a computer processor/system therefore representing modules into further sub-modules does not patentably distinguish over the modules over the prior art that are performing the same functions, regardless of what the modules are labeled, nonetheless, Ball discloses several modules in Fig. 2 for allowing the user to provide details about a project, [0047] social-business network server system 110 allows the user to provide details about the user’s projects, pages, clubs, investments, and educational experiences, friends, interests, work experience etc., and Examiner notes that the type of project being labeled personal or academic is non-functional descriptive language since it does not implicitly or explicitly alter the module allowing the user for providing project detail information, [0056] making college class presentations, presenting projects, showcasing artwork, see also [0061]), 
wherein the media module (503) configured for allowing the user to share (126), like (127) and/or comment (128) on a media files uploaded by one or more users ([0056] a user may upload a video showing the user playing musical instrument(s), performing dance, performing outdoor sport(s) (e.g., snowboarding, biking, hiking, waterskiing, etc.), [0014-0015] social content sharing between users, [0092]sharing messages and media between users to receive and view each other’s social feeds/posts, [0031] functionality may be provided which allows other users (e.g., college students) to comment on and "like" other users' (e.g., college students') videos. see also [0060]); 
wherein the event module (505) configured for allowing the user to invite (120) other users on the system (701) and to announce a trophy (122) or comment (122) ([0046] Users can be provided with new messages, new "likes" or "comments" on the user's videos, photographs, etc., and/or new invitations and acceptances (e.g., an invitation to the user to be followed by another user, an acceptance from another user to be followed by the user);
wherein the news module (504) can be further configured for allowing the user to post news and to give comments (124) for the news posted by other users ([0051] Users can be provided with a news feed comprising updates from the users that they are following. These updates may include, for example, new media (e.g., videos, images), new interactions with an employer user, new job opportunities, new comments, new "likes," etc. Users may also be provided with updates about new followers, followings, job offers and/or invitations, messages); and wherein the social module (501) further configured for providing a predetermined ratio of a skill level (102) in social activity (106) of the user for generating the dynamic resume ([0047] User profile may provide information about the user, work experience, media related to the user, media the user commented upon, employers contacted and positions for which the user interviewed, page popularity and/or activity (e.g., how many followers the user's account has and/or how many user accounts that user is following, etc.), and/or groups. In this manner, the user's experiences and interactions with the social network can be utilized to automatically generate a more complete and non-traditional resume, which more accurately conveys the user's passions and character).

Regarding Claim 10,
Ball discloses the system as claimed in claim 1, and further discloses 
wherein the application server (603) further includes an authentication module (605), a membership module (606), a posting module (607), a notification module (608), a search module (609), a social module (610) and a subject module (611) (([0037] FIG. 2 illustrates various modules that may be integrated with, hosted, and/or executed by social-business network server(s) 110. For example server(s) 110 may comprise a registration module 111, authentication module 112, user interface module 113, portfolio builder module 114, similarity determination module 115, user communication module 116, search module 117, employee satisfaction module 118, and/or feedback module 119, see Fig. 2 below and also [0014] software modules).

Regarding Claim 11,
Ball discloses the system as claimed in claim 10, and further discloses 
wherein the authentication module (605) configured to authenticate said educational institute by verifying an email ID of said educational institute and also through phone by means of one time password (OTP) (612); and wherein said authentication module (605) further configured to authenticate one or more registered users for providing access to said system (701) ([0046] social-business network server(s) 110 may also comprise an authentication module 112 for authenticating registered users with the system. For example, the user may be required to provide a user identifier (e.g., username, email address, etc.) and a password in order to access certain resources of the system, wherein user can include employer, college, university or student, [0038] Registration module 111 receives information from (e.g., via inputs of a user interface) and/or generates information for users of the system, including authentication information (e.g., username/email and password, digital certificate, etc.), identifying information (e.g., first name, last name, type of user such as student, employed, employer, university, etc.), and contact information, e.g., email address, phone number).

Regarding Claim 12,
Ball discloses the system as claimed in claim 10, and further discloses 
wherein the membership module (606) configured to facilitate registration of an educational institute on said system 701; and wherein said membership module (606) further configured to facilitate registration of said user either as a college admin (613) or faculty (614) or student under the educational institute on the system (701) (Examiner notes that “to facilitate registration…” is intended use/result language that does not require an actual registration step, and the type of user being registered is non-functional labeling since it does not alter implicitly nor explicitly achieving the registration of a user.  Nonetheless, Ball teaches registering users of any type, whether they are employer, non-employer, student, college, universities, in [0087] user for registration and/or other services can include employers and/or colleges/universities who are charged for registration, while other users (e.g., students, job applicants) are allowed to register for free);
wherein the posting module (607) configured for posting or uploading a file (615), projects (616), assignments (617), reports (618) and news (619) ([0056] a user may upload a video showing the user playing musical instrument(s), performing dance, performing outdoor sport(s) (e.g., snowboarding, biking, hiking, waterskiing, etc.), [0014-0015] social content sharing between users, [0092] Posting and sharing messages and media between users to receive and view each other’s social feeds/posts); and 
wherein the notification module (608) configured to provide notification alerts about assignments (620), reports (621), posts (622), follow (623), job offer (624) ([0050] the user's friends or other followers, including non-employer and/or employer users, can follow the user, and be informed of the user's posts/comments or activities through the site, [0052] the user may receive notifications, as well as updates, in the user's news feed when the employer user posts new job opportunities or posts updates).

Regarding Claim 13,
Ball discloses the system as claimed in claim 10, and further discloses 
wherein the search module (609) configured to facilitate searching for people (625) and/or college/university (626) and/or posts (627) that are uploaded by said other registered users on said system (701); wherein the social module (610) configured for allowing user to perform activities like follow (628), bookmark (630), comment (631), like (629)and so on; and wherein the subject module (611) configured for allowing users to upload lectures (632) related to the subject, assignments (633) and reports (634) for the subject ([0037] social-business network server(s) 110 includes a search module 117,[0078] social-business network server(s) 110 comprise a feedback module 119, which allows users to comment on and/or “like” other users' media (e.g., videos, images, posts, etc.), [0029] Users can upload any type of media (video, images, etc.), [0056] non-employer users can upload a wide array or variety of videos, images, or other media. These media can show the user in a variety of settings, demonstrate a variety of skill sets, the user's diversity, and the like. For example, and by way of illustration only, a user may upload a video showing the user playing musical instrument(s), performing dance, performing outdoor sport(s) (e.g., snowboarding, biking, hiking, waterskiing, etc.), making college class presentation(s), presenting project(s), showcasing artwork, creative films, awards, etc., in front of a green screen, optionally with past employers, relatives, friends, etc. as references, performing task(s) at old job(s), being comedic, etc. Such videos not only express an individual's personality and character (e.g., to an employer), but also showcase his or her skill sets, capabilities, and can spark or otherwise indicate common interests between the individual and potential employers. Users may or may not be limited in the amount of media (e.g., video, images, etc.) uploads he or she is allowed. In an embodiment, the videos and video tags may be searchable by employer users via keyword entry in an employee search module 117, [0050] the user's friends or other followers, including non-employer and/or employer users, can follow the user, and be informed of the user's posts/comments or activities through the site, [0052] the user may receive notifications, as well as updates, in the user's news feed when the employer user posts new job opportunities or posts updates, [0058] in addition to or instead of videos, images, and other media, in an embodiment, a non-employer user may also upload such a text-based résumé to their profile for employer users to view, [0061] Other examples of video uploads may relate to, without limitation, sports, hobbies, friends, school projects, references, slideshows, travel, an old work experience, school, miscellaneous subjects). 

Regarding Claim 14,
Ball discloses the system as claimed in claim 1, and further discloses 
wherein the application server (603) further includes external connections module (604) configured for diverting the users to referral systems such as online course (636), employ shop (635), city milana (637) ([0098-0101] The system can also be utilized as an educational application for registered students to use the server for learning online as an enriching educational experience, [0107] Online topic groups formed by professors can be utilized as a referral system to refer students to an external connection group outside of class to discuss topics, objectives and functions).

Regarding Claim 15,
A method for resume generation based on a user content for one or more users on a system (701) ([0010] Combination social-business networking site is disclosed.  Users of these systems and methods may include students, employers, colleges/universities, and others. For instance, by interacting with the social networking aspects of the system, a student or other job-seeking user can generate data which the system can automatically use to build an unconventional, yet professional, resume or media-centric portfolio) comprising the following steps: 
signing up in the system (701) using university/ college name (702) ([0094] Either or both of the first user and the second user may be a non-employer, an employer, a college/university, or other entity.  The first user may identify the second user by selecting or inputting a registered identification of the user, [0010] Users of these systems and methods may include students, employers, colleges/universities, and others, [0028] a social networking site, incorporating a job market, is provided. The site may, initially, only be available to students from one or more colleges and/or universities (e.g., Cal Poly), and then subsequently expanded to other colleges and/or universities, see also [0038] & [0084]); 
allowing the university to invite the members/users that includes admins, faculties and students (703) ([0046] new invitations and acceptances (e.g., an invitation to the user to be followed by another user, an acceptance from another user to be followed by the user, etc, [0083] Colleges and universities may also attempt to market themselves through this user interface, see also [0094-0095]);
allowing the users to access the platform using verified mobile number to retrieve one time password ([0038] Registration module 111 receives information from (e.g., via inputs of a user interface) and/or generates information for users of the system, including authentication information (e.g., username/email and password, digital certificate, etc.), identifying information (e.g., first name, last name, type of user such as student, employed, employer, university, etc.), and contact information (e.g., email address, phone number), see also [0046]); 
allowing the user to enter in the platform either as an admin, faculty, and student (705) ([0010] Users of these systems and methods may include students, employers, colleges/universities, and others, [0085] A student could register with the system, [0087] Students, job applicants) are allowed to register for free);
allowing the students to access online training (706) ([0098] Educational Application, [0099] The systems and methods can also be utilized for educational purposes, [0101] students can learn through the use of the social-business network server 110 team skills, and organization skills training); 
allowing the students to access to the job management platform 201 or employ shop (707) ([0029] The non-employer user (students or job applicants) may be provided with functions, such as creating a profile, uploading media (e.g., videos, images, etc.), applying for jobs, and accepting interviews and/or jobs, [0091] For instance, the employer may identify a user as a potential job applicant utilizing the search engine in step 420. The employer may then send a request to the user. The user may either accept or deny the request. If the user accepts the request, a relationship or other link is established between the user and the employer. Once this relationship is established, a professional interface may be established between the user and the employer. For instance, the professional interface may comprise a user interface which permits the employer and user to schedule and/or conduct an interview (e.g., video chat), or otherwise exchange information. The employer may also be given access to the user's resume, which may be dynamically generated based on the user's profile information and/or user data);
analyzing the user activities for resume generation (708) ([0010] Users of these systems and methods may include students, employers, colleges/universities, and others. For instance, by interacting with the social networking aspects of the system, a student or other job-seeking user can generate data which the system can automatically use to build an unconventional, yet professional, resume or media-centric portfolio, [0091] The user's resume, which may be dynamically generated based on the user's profile information and/or user data, [0117] 0117] FIG. 7D illustrates an example 740 of a non-employer user's view of a job opportunities page.  From job opportunities page 740, the user can apply for one or more job opportunities, for example, by clicking on an "apply" input 744 (e.g., hyperlinked icon); 
allowing the user to access activity stream of the users (709) ([0031] functionality may be provided which allows other users (e.g., college students) to comment on and "like" other users' (e.g., college students') videos., [0051] users can be provided with a news feed comprising updates from the users that they are following. These updates may include, for example, new media (e.g., videos, images), new interactions with an employer user, new job opportunities, new comments, new "likes," etc. Users may also be provided with updates about new followers, followings, job offers and/or invitations, messages);
allowing the users to follow other users and universities (710) ([0094] Users can be any non-employer (job seeker/student), employer, college/university or other entity, [0046] new invitations and acceptances (e.g., an invitation to the user to be followed by another user, an acceptance from another user to be followed by the user, etc., [0050] users can have followers and follow other users, [0093] relationships may be established between a user and a school (e.g., college or university), [0115] An input 727 can also be provided which allows a visiting user to follow the user represented by the visited profile page); and 
allowing the users to post/upload within the platform that includes file, project, news, assignment, report and event (711) ([0043] Users can upload media via an internal upload function, [0044] once content is uploaded, users can start applying for jobs, [0056] users can upload a wide array or variety of videos, images, or other media, class presentation(s), project(s), showcasing artwork, etc.).












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20190311330 An Integrated Pre-Assessment Recruitment System
US 20150006422 Systems and methods for online employment matching
US 20180158347 Educational Proficiency Development and Assessment System
US 20140172732 Method of job seeking and identifying how the user is favorable 
US 20160163009 Method for online educational networking and providing a complete social networking for education including academic and non-academic sectors and services.
US 20140032649 System for a complete academic/educational social network system and method that connects millions of students, professors, researchers.

Relevant Non-Patent Literature:
I. Fuerstner, A. Nadj, Z. Anisic and L. Gogolak, "Prototyping a career center online internship-and job-offer module," 2015 IEEE 13th International Symposium on Intelligent Systems and Informatics (SISY), 2015, pp. 89-94, doi: 10.1109/SISY.2015.7325357.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066 and availability is generally 9:00 AM - 5:00 PM.  
If attempts to reach the Examiner are unsuccessful for any matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet/Email Communication, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629